       Case 4:17-cv-06536-HSG Document 58 Filed 08/13/20 Page 1 of 1




1
2
3
4
                          UNITED STATES DISTRICT COURT
5
                         NORTHERN DISTRICT OF CALIFORNIA
6
7
      Scott Johnson,                            Case: No.4:17-CV-06536-HSG
8
9     Plaintiff,                                ORDER GRANTING JOINT
                                                STIPULATION TO SET
10    v.                                        GENERAL ORDER 56
                                                SCHEDULE
11    Ali Bozorghadad, in individual and
12    representative capacity as trustee;
      Parisa Bozorghadad, in individual
13    and representative capacity as
      trustee;
14    Bay Area Auto Care, Inc., a
      California Corporation; and Does 1-
15
      10,
16
                     Defendants.
17
18   GOOD CAUSE APPEARING, IT IS HEREBY ORDERED THAT:
19
20          1. The deadline to hold a joint site inspection of the premises shall be
               extended to and include August 31, 2020.
21
            2. All other dates that are calculated based on the inspection date will
22
               be adjusted accordingly.
23
24   IT IS SO ORDERED.
25
     Dated: 8/13/2020                   ______________________________
26
                                        HONORABLE HAYWOOD S. GILLIAM, JR.
27                                      UNITED STATES DISTRICT JUDGE
28



                                            1

     ORDER Granting Joint Stipulation                    Case No.4:17-CV-06536-HSG
